 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   TERESA MARIE SHABAN,                                 Case No. 1:19-cv-00111-SAB

12                   Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                          SHOW CAUSE AND GRANTING
13           v.                                           STIPULATED REQUEST TO EXTEND
                                                          BRIEFING SCHEDULE
14   COMMISSIONER OF SOCIAL SECURITY,
                                                          (ECF Nos. 12, 13, 14)
15                   Defendant.

16

17          Plaintiff Teresa Marie Shaban (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying her application for

19 disability benefits pursuant to the Social Security Act. On September 24, 2019, the Court issued
20 an order requiring Plaintiff to show cause why this action should not be dismissed for failure to

21 prosecute due to Plaintiff’s failure to file an opening brief by the deadline. (ECF No. 12.) On

22 September 24, 2019, Plaintiff filed a response to the order to show cause. (ECF No. 13.)

23 Plaintiff’s counsel states that the deteriorating health and passing away of a family member

24 caused the delay to Plaintiff’s filing and apologizes to the Court for not requesting an earlier

25 extension. (ECF No. 13 at 1-2.) Plaintiff’s counsel also indicates that a stipulation for an

26 extension was agreed upon, and such stipulation was concurrently filed. (ECF Nos. 13, 14.) The
27 Court finds good cause to discharge the order to show cause, and to extend the briefing deadline

28 in this matter based on the stipulation of the parties.


                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The order to show cause, filed September 24, 2019 (ECF No. 12), is

 3                  DISCHARGED;

 4          2.      Plaintiff’s opening brief shall be filed on or before October 16, 2019;

 5          3.      Defendant’s opposition brief shall be filed on or before November 15, 2019; and

 6          4.      Plaintiff’s reply, if any, shall be filed on or before December 2, 2019.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        September 24, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
